DETAILED ACTION
The following is a Non-Final Office Action on the merits due to a typographical error pertaining to the fluid delivery assembly limitation in the body of the rejection of claim 1in the previous office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 9/1/2022.
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous office action. 
Applicant’s amendments are sufficient to overcome the 35 USC 112(b)/second paragraph rejections set forth in the previous office action. 
Applicant’s amendments are sufficient to overcome the 35 USC 112(d)/fourth paragraph rejections set forth in the previous office action. 

Claim Objections
Claim 41 is objected to because of the following informalities:  amend “the thermal dose of energy” to -the first and second thermal doses of energy- in ll. 3.  Appropriate correction is required.

Claims 1, 36-41, 44-45, 83-85, 97, 103, 108, 144-145, 157, 163 & 165  is/are rejected under 35 U.S.C. 103 as being unpatentable over Quint (5,084,044, previously cited) in view of Sepetka et al. (2002/0169473, previously cited), Wallsten (5,957,962, previously cited), and Levin (WO 2013/030655 or 2014/0371736, support in PCT/US2013/028082 and 61/603475, citations provided for the PGPUB, previously cited). 
Concerning claim 1, as illustrated in Fig. 1, Quint discloses a system for treating a patient (thermal ablation apparatus 10 for performing controlled thermal ablation of tissue within a cavity of the body; Col. 1, ll. 58-68) comprising: 
an elongate shaft comprising a distal portion, a proximal portion, and single fluid exchange lumen therebetween (catheter 12 has distal 24 and proximal 28 portions and one lumen 30; Col. 4, ll. 58-68), wherein the elongate shaft is constructed and arranged to be introduced into a duodenum of the patient (catheter 12 having a single lumen is placed into the body cavity and is capable of being introduced into a duodenum of a patient; Col. 5, ll. 8-35 & 27-35); 
an expandable reservoir positioned on the elongate shaft distal portion, wherein the expandable reservoir is constructed and arranged to receive a fixed amount of an ablative fluid from the single fluid exchange lumen and to deliver first and second thermal doses of energy to first and second portions of target tissue comprising duodenal mucosa (thermally conductive inflatable means 32 is operatively coupled to distal end 24 of catheter 12 and capable of being expanded to have an interior size 36 having a preselected shape and volume from a collapsed position when filled with various fixed amounts of fluid from lumen 30 to deliver thermal doses relating to the various fixed amounts of fluid to portions of tissue, if device is moved or inflated differently, in the expanded position; Col. 5, ll. 1-7); 
a fluid delivery assembly (means located external to and operatively coupled to the catheter for transporting the heated fluid through the catheter; Col. 9, ll. 6-18); and 
an energy delivery unit (EDU) including an ablative fluid reservoir (fluid is heated prior to passing into the inflatable means 32 and inherently comprises a reservoir; Col. 5, ll. 8-26);   
wherein the fluid delivery assembly is configured to selectively (1) deliver the ablative fluid to the expandable reservoir (inherent fluid delivery assembly passes a predetermined volume of heated fluid 26 from the proximal end 28 through the catheter 12 into the inflatable means 32 to ablate tissue; Col. 6, ll. 49-61) and (2) remove the ablative fluid from the expandable reservoir (inherent fluid delivery assembly removes the heated fluid 12 from the inflatable means 32; Col. 6, ll. 62-63, Col. 7, ll. 1-4); 
wherein the ablative fluid reservoir is configured to provide at least a first fixed amount of the ablative fluid to the fluid delivery assembly, wherein said first fixed amount of the ablative fluid may be delivered to and removed from the expandable reservoir to deliver a first dose of energy to a first portion of target tissue comprising duodenal mucosa (a predetermined volume of heated fluid 26 is delivered and removed from inflatable means 32; Col. 3, ll. 23-36, Col. 6, ll. 49-63). 
Quint fails to disclose the single fluid exchange lumen having a single lumen attachment port, the fluid delivery assembly comprising a manifold, and a single manifold attachment port connecting to the expandable reservoir via the single lumen attachment port and the single fluid exchange lumen, an evacuation reservoir which are fluidly connected to the manifold and, wherein the ablative fluid reservoir and the evacuation reservoir are separate from each other; wherein the manifold is configured to selectively (1) deliver the ablative fluid from the ablative fluid reservoir through the single manifold attachment port via the single lumen attachment port and the single fluid exchange lumen to the expandable reservoir and (2) remove the ablative fluid from the expandable reservoir through the single fluid exchange lumen, the single lumen attachment port, and the single manifold attachment port to the evacuation reservoir, the evacuation reservoir configured to receive at least the first and second fixed amounts of ablative fluid from the fluid delivery assembly to first and second portions of tissue.  However, Sepetka et al. disclose a system for treating a patient (2) comprising an elongate shaft (10) comprising a distal portion, a proximal portion, and a single fluid exchange lumen (28) and an expandable device (4) configured to heat tissue with a hot fluid energy supply positioned on the elongate shaft distal portion.   Sepetka et al. further disclose a fluid delivery assembly comprising a manifold (fluid lines from sources 18, 20, 22, 24 connecting to valve and lumen 28, shaded in annotated Fig. 1 below), and a single manifold attachment port (annotated in Fig. 1 below) connecting to the expandable device (4) via a single lumen attachment port (see annotated Fig. 1 below) and the single fluid exchange lumen (28), fluid reservoir(s) (18, 20 or 24) and an evacuation reservoir (22) which are fluidly connected to the manifold, wherein the fluid reservoir(s) (18, 20 or 24) and the evacuation reservoir (22) are separate from each other; wherein the manifold is configured to selectively (1) deliver the fluid from the fluid reservoir(s) (18, 20 or 24) through the single manifold attachment port via the single lumen attachment port and the single fluid exchange lumen (28) to the expandable device (4) and (28) remove the fluid from the expandable device (4) through the single fluid exchange lumen (28), the single lumen attachment port, and the single manifold attachment port to the evacuation reservoir (22), the evacuation reservoir (22) configured to receive at least the first and second fixed amounts of ablative fluid (hot fluid) from the fluid delivery assembly to first and second portions of tissue.  

    PNG
    media_image1.png
    483
    661
    media_image1.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Quint such that the single fluid exchange lumen having a single lumen attachment port, the fluid delivery assembly comprising a manifold and a single manifold attachment port connecting to the expandable reservoir via the single lumen attachment port and the single fluid exchange lumen, an evacuation reservoir which is fluidly connected to the manifold, wherein the ablative fluid reservoir and the evacuation reservoir are separate from each other; wherein the manifold is configured to selectively (1) deliver the ablative fluid from the ablative fluid reservoir through the single manifold attachment port via the single lumen attachment port and the single fluid exchange lumen to the expandable reservoir and (2) remove the ablative fluid from the expandable reservoir through the single fluid exchange lumen, the single lumen attachment port, and the single manifold attachment port to the evacuation reservoir, the evacuation reservoir configured to receive at least the first and second fixed amounts of ablative fluid from the fluid delivery assembly to first and second portions of tissue in order to provide the benefit of supplying or evacuating fluid as desired as taught by Sepetka et al. ([0108], [0111-0112]; Fig. 1)
Quint in view of Sepetka fail to disclose the fluid delivery assembly also comprising a pumping assembly connecting to the single manifold attachment port and fluidly connected to both the ablative and evacuation reservoirs.  However, in an alternative embodiment, Quint discloses a fluid delivery assembly comprising a pumping assembly (124) connecting to a manifold attachment port (100) and fluidly connected to an expandable reservoir (32) that can both supply ablative fluid and reverse operation to withdraw ablative fluid.   At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Quint in view of Sepetka such that the fluid delivery assembly also comprising a pumping assembly connecting to the single manifold attachment port and fluidly connected to both the ablative and evacuation reservoirs in order to provide the benefit of a means for precisely controlling fluid flow rates to and from the expandable reservoir and a means for fluid withdrawal, particularly rapid withdrawal in the event of an undesired condition is encountered. (Col. 4, ll. 3-9, Col. 7, ll. 36-45, Col. 8, ll. 11-21; Fig. 7)
Quint in view of Sepetka fail to disclose the ablative fluid reservoir is configured to provide at least a second fixed amount of the ablative fluid to the fluid delivery assembly and the evacuation reservoir is configured to receive at least the at least second fixed amount of the ablative fluid from the fluid delivery assembly; and wherein the second fixed amount of the ablative fluid may be delivered to and removed from the expandable reservoir to sequentially deliver a second thermal dose of energy to a second portion of target tissue comprising duodenal mucosa.  However, Levin discloses a system for treating a patient comprising an elongate shaft (110) comprising a distal portion, a proximal portion, and a fluid exchange lumen (160) and an expandable reservoir (120) positioned on the elongate shaft distal portion.  Levin further discloses ablative fluid (hot fluid) and evacuation (extraction fluid) reservoirs (150), the ablative fluid reservoir is configured to provide at least first and second fixed amounts of the ablative fluid to the fluid delivery assembly and the evacuation reservoir is configured to receive at least the at least the first and second fixed amounts of the ablative fluid from the fluid delivery assembly; and wherein said at least first and second fixed amounts of the ablative fluid may be delivered to and removed from the expandable reservoir to sequentially deliver first and second thermal doses of energy to first and second portions of target tissue comprising duodenal mucosa.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Quint in view of Sepetka such that the ablative fluid reservoir is configured to provide at least a second fixed amount of the ablative fluid to the fluid delivery assembly and the evacuation reservoir is configured to receive at least the at least second fixed amount of the ablative fluid from the fluid delivery assembly; and wherein the second fixed amount of the ablative fluid may be delivered to and removed from the expandable reservoir to sequentially deliver a second thermal dose of energy to a second portion of target tissue comprising duodenal mucosa in order to provide the benefit of effective complete treatment at any given location as taught by Levin.  ([0068], [0114], [0116], [0121-0122], [0128], [0134]; Fig. 1-2)
Concerning claim 36, Quint discloses the system (10) is constructed and arranged to maintain the expandable reservoir (32) in contact with the first portion of target tissue for less than a maximum time period while the first fixed amount of ablative fluid (26) is maintained within the expandable reservoir (32) (Col. 5, ll. 8-26, Col. 8, ll. 11-21). 
Concerning claim 37, Quint discloses the maximum time period comprises a time period less than or equal to 10 seconds (i.e., pump 124 can be reversed at any time if rapid withdrawal is required due to an undesired condition/emergency situation) (Col. 8, ll. 11-21). 
Concerning claim 38, Quint discloses the maximum time period comprises a time period less than or equal to 6 seconds (i.e., pump 124 can be reversed at any time if rapid withdrawal is required due to an undesired condition/emergency situation) (Col. 8, ll. 11-21).
Concerning claim 39, Quint discloses the system (10) is constructed and arranged to maintain the expandable reservoir (32) in contact with the first portion of target tissue for a pre-determined time period while the first fixed amount of ablative fluid (26) is maintained within the expandable reservoir (32) (Col. 5, ll. 8-26).
Concerning claim 40, Quint discloses a predetermined time period of about 30 seconds to about 10 minutes and that shorter times are associated with higher temperatures (Col. 4, ll. 14-54), but Quint fails to disclose the pre-determined time period comprises a period of at least 0.5 seconds and no more than 10 seconds. However, Levin further discloses the system (100) constructed to maintain the expandable reservoir (120) in contact with the first portion of target tissue for a pre-determined time period while the first fixed amount of ablative fluid is maintained within the expandable reservoir (120), the pre-determined time period comprising a period of at least 0.5 seconds and no more than 10 seconds.  At the time the invention was effectively filed, it would have bene obvious to one of ordinary skill in the art to modify the invention of Quint such that the pre-determined time period comprises a period of at least 0.5 seconds and no more than 10 seconds in order to provide the benefit of a higher temperature ablative fluid provided for a shorter period of time such that the thermal dose is an energy delivered based on time-averaged temperature control over a time period as taught by Levin. ([0015-0016])
Concerning claim 41, Quint discloses the system is constructed and arranged to (1) stop delivery of the first fixed amount of ablative fluid (26) to the expandable reservoir (32) or (2) stop the delivery of the thermal dose of energy (26) from the expandable reservoir (32) (Col. 3, ll. 23-36, Col. 6, ll. 49-63).
Concerning claim 44, Quint discloses the system is constructed and arranged to deliver a neutralizing fluid into the expandable reservoir (32) to reduce effects of the first thermal dose of energy (i.e., proximal end of Quint is capable of being connected to a neutralizing fluid source).  In the alternative,  Levin further discloses the system (100) is constructed and arranged to deliver a neutralizing fluid (cooling fluid) into the expandable reservoir (120) to reduce effects of the first thermal dose of energy.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Quint in view of Sepetka et al. and Levin to further comprise a neutralizing fluid source such that the system is constructed and arranged to deliver a neutralizing fluid into the expandable reservoir to reduce effects of the first thermal dose of energy in order to provide the benefit of temperature control in the expandable reservoir as taught by Levin. ([0128])
Concerning claim 45, Quint in view of Sepetka et al. and Levin disclose the system is constructed and arranged to remove a majority of the first fixed amount of ablative fluid prior to delivering the neutralizing fluid into the expandable reservoir (i.e., pump 124 of Quint can be operated in reverse to remove ablative fluid 26 and valve 26 of Sepetka et al. before delivering neutralizing fluid of Levin).  
Concerning claim 83, Quint discloses the system is constructed and arranged to deliver a cooling fluid to the expandable reservoir (32) (i.e., proximal end of Quint is capable of being connected to a cooling fluid source). In the alternative, Levin further discloses the system (100) is constructed and arranged to deliver a cooling fluid (cooling fluid) into the expandable reservoir (120).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Quint in view of Sepetka et al. and Levin to further comprise a neutralizing fluid source such that the system is constructed and arranged to deliver a cooling fluid into the expandable reservoir in order to provide the benefit of temperature control in the expandable reservoir as taught by Levin. ([0128])
Concerning claim 84, Quint/Quint in view of Sepetka et al. and Levin disclose a system constructed and arranged to deliver a fixed amount of the cooling fluid (see rejection of claim 83). 
Concerning claim 85, Quint/Quint in view of Sepetka et al. and Levin a system configured to deliver the cooling fluid that is a fluid at a temperature less than 37°C (see rejection of claim 83).  Levin further discloses the cooling fluid comprises a fluid at a temperature less than 37°C ([0194]). 
Concerning claim 97, Quint in view of Sepetka et al. and Levin fail to disclose the elongate shaft comprises a length of at least 100 cm.  However, Levin further discloses the elongate shaft comprises a length of at least 100 cm.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Quint in view of Sepetka et al. and Levin such that the elongate shaft comprises a length of at least 100 cm in order to provide the benefit treating appropriate target tissue as taught by Levin. ([0102], [0195])
Concerning claim 103, Quint in view of Sepetka et al. and Levin fail to disclose the elongate shaft is constructed and arranged to be advanced through a body lumen over a guidewire. However, Levin further discloses the elongate shaft is constructed and arranged to be advanced through a body lumen over a guidewire (371).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Quint in view of Sepetka et al. and Levin such that the elongate shaft comprises a length of at least 100 cm in order to provide the benefit of allowing proper insertion of the shaft to the target tissue as taught by Levin. ([0195], [0198])
Concerning claim 108, Quint disclose the elongate shaft (12) comprises an insulating element (20) (Col. 4, ll. 58-68; Fig. 1).
Concerning claim 144, Quint in view of Sepetka et al. and Levin disclose the single fluid exchange lumen (30 of Quint; Fig. 1) comprises a valve (26 of Sepetka et al.; Fig. 1).
Concerning claim 145, Quint in view of Sepetka et al. and Levin fail to disclose the valve is constructed and arranged to close when a pressure of fluid in the single fluid exchange lumen is below a first threshold pressure.  However, Levin further discloses a valve in communication with the fluid exchange lumen that can be configured to control entry of fluid into an area and/or maintain pressure of fluid within an area.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Quint in view of Sepetka et al. and Levin such that the valve is constructed and arranged to close when a pressure of fluid in the single fluid exchange lumen is below a first threshold pressure in order to provide the benefit of maintaining pressure of fluid within an area as taught by Levin. ([0203])
Concerning claim 157, Quint in view of Sepetka et al. and Levin fail to disclose the expandable reservoir comprises a wall thickness of less than or equal to .002".  However, Levin further discloses the expandable reservoir (120) comprises a wall thickness of less than or equal to .002". At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Quint in view of Sepetka et al. and Levin such that the expandable reservoir comprises a wall thickness of less than or equal to .002" in order to provide the benefit of a thickness and material that will resist inflation until a pressure threshold is reached to improve heat transfer to the target tissue as taught by Levin. ([0147])
Concerning claim 163, Quint in view of Sepetka et al. and Levin fail to disclose the expandable reservoir comprises an expanded diameter of at least 22 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Quint in view of Sepetka et al. and Levin such that the expandable reservoir comprises an expanded diameter of at least 22 mm is of whatever desired or expedient size, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
Concerning claim 165, Quint in view of Sepetka et al. and Levin fail to disclose the expandable reservoir comprises a cylindrical portion with a relatively uniform diameter.  However, Levin further discloses an alternative shape for an expandable reservoir (322b) ([0216]; Fig. 19).  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Quint in view of Sepetka et al. and Levin such that the expandable reservoir comprises a cylindrical portion with a relatively uniform diameter as taught by Levin is of whatever desired or expedient form or shape, since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.    
Concerning claim 185, while Quint discloses that the flow rates of ablative fluid can be precisely controlled (Col. 4, ll. 3-9), Quint in view of Sepetka et al. and Levin fail to disclose the fluid delivery assembly is constructed and arranged to provide the ablative fluid to the expandable reservoir at a flow rate of at least 2000ml/min.  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Quint in view of Sepetka et al. and Levin such that the fluid delivery assembly is constructed and arranged to provide the ablative fluid to the expandable reservoir at a flow rate of at least 2000ml/min, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Concerning claim 256, Quint in view of Sepetka et al. and Levin fail to disclose the fluid delivery assembly comprises a syringe.  However, Levin further discloses the fluid delivery assembly to comprise a syringe (150).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Quint in view of Sepetka et al. and Levin such that the fluid delivery assembly comprises a syringe in order to provide the benefit of controlling injection of a precise mass of fluid as taught by Levin. ([0121])


Response to Arguments
Applicant's arguments filed 9/1/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that “Quint fails to teach delivery of successive dosses of thermal energy via fixed amounts of a fluid media”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, claim 1 recites “the expandable reservoir is constructed and arranged to receive a fixed amount of an ablative fluid form the single fluid exchange lumen and to deliver first and second thermal doses of energy to first and second portions of target tissue”.  The expandable reservoir (32) of Quint is capable of receiving successive first and second doses of ablative thermal energy to deliver first and second thermal doses of energy to first and second portions of target tissue either by inflating to a different size (i.e., tissue in contact would change) or by moving the catheter. 
In response to Applicant’s arguments regarding Fig. 7 of Quint, the Examiner notes that Fig. 7 is not relied upon to teach “a fluid delivery assembly” but rather Col. 9, ll. 6-18.  Further, it is inherent that there is a fluid delivery assembly in the embodiment of Fig. 1 to provide fluid to the expandable reservoir (32). 
In response to Applicant’s arguments that “the Office Action further argues that Quint teaches a manifold with a single attachment portion…”, the Examiner notes that a typographical error was made in the rejection regarding disclosure by Quint of these limitations and it is, in fact, Sepetka, who teaches the remainder of the fluid delivery assembly limitations excluding the pump which is taught by Quint in the embodiment of Fig. 7.  Accordingly, this action is made non-final as noted on Pg. 1. 
In response to Applicant’s arguments that “Sepetka teaches no expandable reservoir”, the Examiner agrees; however, as noted in the rejection above, Sepetka does teach an “expandable device 4” that can receive a heated fluid to treat the tissue, and thus one of ordinary skill in the art would regard Sepetka and the fluid delivery assembly to the expandable device as analogous art. 
In response to Applicant's argument that “Sepetka teaches two manifold attachment locations connectable to two separate lumens”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, since Quint only discloses a single lumen, the teachings of Sepetka relating to only one of its lumens and connections to the fluid delivery assembly is relied upon to teach the claimed limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794